Citation Nr: 0931567	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-06 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder, 
depression, anxiety disorder, and PTSD.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the left knee.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to March 
1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In March 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The Veteran originally filed a claim of entitlement to 
service connection for PTSD.  As is discussed in more detail 
below, the medical evidence of record indicates that the 
Veteran has been diagnosed with major depressive disorder, 
depression, and anxiety disorder as well as PTSD.  Although 
not claimed by the Veteran, the Board has recharacterized the 
issue on appeal as indicated above to include anxiety and 
depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 
(2009) (a claimant without medical expertise cannot be 
expected to precisely delineate the diagnosis of his mental 
illness; he filed a claim for the affliction his mental 
condition, whatever it is, causes him).

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include major depressive 
disorder, depression, anxiety disorder, and PTSD, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The claims for service connection for PTSD, degenerative 
joint disease of the left knee, and degenerative joint 
disease of the right knee, were previously denied in a March 
2002 RO rating decision.  The Veteran was notified of the 
decision but did not perfect an appeal.

2.  The evidence received since the final denial in March 
2002 is new, in that it was not previously considered by 
decision makers.  As the claims of service connection for 
degenerative joint disease of the left and right knees, the 
evidence is largely cumulative, and not material, as it does 
not raise a reasonable possibility of substantiating the 
Veteran's claims.  However, in regard to the claim of service 
connection for PTSD, the evidence is both new and material as 
it raises a reasonable possibility of substantiating the 
Veteran's claim.


CONCLUSIONS OF LAW

1.  The March 2002 RO rating decision that denied the claims 
of service connection for PTSD, degenerative joint disease of 
the left knee, and degenerative joint disease of the right 
knee, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  New and material evidence has not been received to reopen 
the claims for service connection for degenerative joint 
disease of the left knee and degenerative joint disease of 
the right knee.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in November 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in November 2004 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided prior to the initial denial by the AOJ did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claims, such 
error was harmless given that the applications to reopen 
claims of entitlement service connection for degenerative 
joint disease of the left and right knee are being denied, 
and hence no rating or effective date will be assigned with 
respect to these claimed condition.  In addition, in a letter 
dated in March 2006, the Veteran was provided notice of what 
is required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded 
and the claims were readjudicated in a supplemental 
statements of the case dated in April and December 2008.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  In a 
claim to reopen, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is then not new and material, the claim is 
not reopened, and VA's duties have been fulfilled.  VA does 
not have a duty to provide a VA medical opinion if the claim 
is not reopened.  See 38 U.S.C.A. § 5103A(f); 38 C.F.R. § 
3.159(c)(4)(C)(iii).  As discussed above, in this case, the 
AOJ complied with VA's notification requirements and informed 
the appellant of the information and evidence needed to 
substantiate his claim.  All identified and available records 
were secured.  Since no new and material evidence has been 
received, a VA medical opinion is not required.

II.  Applications to Reopen

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 
20.1103.  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a March 2002 RO rating decision, the Veteran was denied 
service connection for PTSD, degenerative joint disease of 
the left knee, and degenerative joint disease of the right 
knee.  The Veteran was denied service connection for PTSD on 
the basis that there was no diagnosis of PTSD related to an 
event or experience during military service and was denied 
service connection for degenerative joint disease of the left 
and right knees on the basis that there was no evidence of 
any complaint, diagnosis, or treatment for any knee injury in 
service, no evidence of any knee conditions within one year 
following separation from service, and no competent evidence 
associating the Veteran's knee conditions with the Veteran's 
active service.  At the time of the March 2002 RO rating 
decision the pertinent evidence of record included the 
Veteran's service treatment records, records of VA treatment 
dated through July 2001, a VA Compensation and Pension (C&P) 
exam report, dated in January 1993, and the Veteran's service 
personnel records.

The March 2002 RO rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  

The Veteran filed his application to reopen claims of 
entitlement to service connection for PTSD, degenerative 
joint disease of the left knee, and degenerative joint 
disease of the right knee in October 2004.  The pertinent 
evidence received subsequent to the March 2002 RO rating 
decision includes VA treatment records dated through October 
2008, records regarding the Veteran's application for Social 
Security Administration Disability Benefits, and histories of 
the Veteran's unit's service in the Republic of Vietnam 
during the Veteran's period of service in the Republic of 
Vietnam.

A.  PTSD

The Veteran's VA treatment records reveal that the Veteran 
has been diagnosed variously with major depressive disorder, 
depression, anxiety disorder, and PTSD.  In a VA treatment 
record, dated in February 2006, the Veteran was noted to 
report that he was an equipment truck driver in the Republic 
of Vietnam and the Veteran was subsequently diagnosed with 
PTSD.  The unit histories of the 815th Engineer Battalion 
reveal that the unit was subjected to five incidents 
resulting in no casualties during the period when the Veteran 
was stationed with the unit.  The Board finds that the 
evidence submitted since March 2002 RO rating decision is new 
in that it was not associated with the claims folder prior to 
the March 2002 RO rating decision.  The Board further finds 
that the evidence is material in that it provides a diagnosis 
of PTSD and provides indication that the Veteran's unit was 
exposed to enemy fire during his period of service in 
Vietnam.  Therefore, for the foregoing reasons, the Board 
finds that new and material evidence to reopen the claim of 
entitlement to service connection for PTSD has been received, 
and the appeal is granted.

B.  Degenerative Joint Disease of the Left and Right Knees

The Veteran's VA treatment records reveal that the Veteran 
has been diagnosed with degenerative joint disease of the 
left and right knees; however, the evidence does not provide 
any indication of the etiology of the Veteran's conditions 
and does not provide any evidence of any in service injury.  
The Veteran reported in his testimony at a hearing before the 
undersigned Acting Veterans Law Judge that he injured his 
knees in service during an altercation with other soldiers in 
which he fell on his knees on asphalt.  The Veteran stated 
that he did not report his knee injury at the time because he 
was going to be discharged.  However, he reported that he was 
subjected to an Article 15 non-judicial punishment for his 
involvement in the altercation.  The Board notes that the 
Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any knee condition and 
the Veteran's service personnel records do not reveal any 
Article 15 non-judicial punishment of the Veteran for any 
reason.  The Board finds that the evidence submitted since 
the March 2002 RO rating decision is new in that it was not 
associated with the claims folder prior to the March 2002 RO 
rating decision.  However, the Board finds that the evidence 
is not material because while it does provide evidence of an 
in service injury it does not provide any indication that the 
Veteran's current knee conditions are related to the 
Veteran's active service or the Veteran's reported in service 
knee injury.  Therefore, for the foregoing reasons, the Board 
finds that new and material evidence to reopen the claim of 
entitlement to service connection for left and right knee 
degenerative joint disease has not been received, and that 
the appeals must be denied.  As the Veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen the finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

New and material evidence sufficient to reopen the claim of 
service connection for PTSD has been submitted; to that 
extent, the claim is granted.

New and material evidence sufficient to reopen the claim of 
service connection for degenerative joint disease of the left 
knee has not been submitted and the claim is therefore 
denied.

New and material evidence sufficient to reopen the claim of 
service connection for degenerative joint disease of the 
right knee has not been submitted and the claim is therefore 
denied.


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include major depressive 
disorder, depression, anxiety disorder, and PTSD.  The 
Veteran contends that his current condition is due to 
exposure to enemy fire as a heavy vehicle driver in the 
Republic of Vietnam.

The Veteran's post-service treatment records reveal that the 
Veteran has been variously diagnosed with major depressive 
disorder, depression, anxiety disorder, and PTSD.  The 
Veteran, in his testimony before the unsigned Acting Veterans 
Law Judge, indicates that the Veteran was exposed to enemy 
fire while serving as a truck driver while in the Republic of 
Vietnam.  The records of the Veteran's unit's activities from 
the period when the Veteran served in the Republic of 
Vietnam, submitted by the Veteran, indicate that the unit 
came under fire five times.

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination nor solicited a medical opinion as 
to the onset and/or etiology of his acquired psychiatric 
disorder.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a 
medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the Veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Here, as the Veteran is 
currently diagnosed with an acquired psychiatric disorder, to 
include major depressive disorder, depression, anxiety 
disorder, and PTSD, and there is an indication that his 
psychiatric disability may be related to his reported 
exposure to enemy fire in service, the Board finds it 
necessary to remand the claim for the Veteran to be afforded 
a VA medical examination.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any acquired psychiatric disorder found 
to be present.  The claims folder should 
be made available to and reviewed by the 
examiner.  All indicated studies and all 
findings should be reported in detail.  
The examiner should comment on the 
Veteran's report regarding the onset and 
continuity of symptomatology, the lay 
statements of record relating to the 
Veteran's psychiatric condition including 
the Veteran's family's statements 
regarding the Veteran's condition upon 
returning from the Republic of Vietnam, 
and the unit history of the 815th 
Engineer Battalion, and opine as to 
whether it is at least as likely as not 
that any acquired psychiatric disorder 
found to be present is related to or had 
its onset during service, and 
particularly, to his report of exposure 
to enemy fire in service.  The rationale 
for all opinions expressed should be 
provided in a legible report.  

2.  Thereafter, adjudicate the Veteran's 
claim.  If the benefit sought on appeal 
is not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


